 4:19-cr-03011-JMG-CRZ Doc # 213 Filed: 06/22/20 Page 1 of 2 - Page ID # 745



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                            4:19CR3011

     vs.
                                                           ORDER
DANTE D. WILLIAMS,

                  Defendant.


      A conference call was held today with counsel for the government and for
Defendant Dante Williams. The government had extended a plea agreement to
Defendant Dante Williams, but he has not confirmed acceptance of the
agreement and the deadline for doing so has passed. The government is
therefore prepared to timely respond to this defendant’s pending motions on or
before June 26, 2020.


      Upon consideration of the parties’ respective positions, and possibility that
communication between Defendant Dante Williams and his counsel has been
impeded by the court’s closure and by physical distancing requirements during
the COVID-19 pandemic,

      IT IS ORDERED:


      1)    The government’s deadline for responding to Defendant Dante
            Williams’ pretrial motions is stayed pending further order of the court.

      2)    A hearing will be held before Magistrate Judge Zwart on July 1,
            2020, at 11:00 a.m., in Courtroom No. 2, United States Courthouse
            and Federal Building, 100 Centennial Mall North, Lincoln, Nebraska.
4:19-cr-03011-JMG-CRZ Doc # 213 Filed: 06/22/20 Page 2 of 2 - Page ID # 746



    3)    Defendant, defense counsel, and counsel for the government shall
          appear at this hearing.

    4)    If the defendant intends to accept the government’s plea agreement,
          a change of plea hearing will be held during the July 1, 2020
          hearing, If the defendant does not accept the plea agreement and
          enter his plea of guilty on July 1, 2020, the plea agreement will then
          be deemed withdrawn, and the court will set a new deadline for
          responding to Defendant Dante Williams’ pretrial motions.

    5)    The time between today’s date and July 1, 2020 shall be deemed
          excluded in any computation of time under the requirements of the
          Speedy Trial Act because the failure to grant additional time might
          result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7).

    Dated this 22nd day of June, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
